Citation Nr: 0718897	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of 
scarlet fever, to include bilateral hearing loss, bilateral 
eye disorders and chronic obstructive pulmonary disease.  

2.  Entitlement to service connection for low back disorder.  

3.  Entitlement to service connection for right leg disorder, 
to include as secondary to back disorder.  

4.  Entitlement to service connection for left leg disorder, 
to include as secondary to back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1944 to May 
1946.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the RO has treated the veteran's 
residuals of scarlet fever as separate claims secondary to 
his scarlet fever.  The Board has recharacterized these 
claims into one issue as reflected on the title page.  
Entitlement to service connection for residuals of scarlet 
fever, to include bilateral hearing loss, bilateral eye 
disorders and chronic obstructive pulmonary disease (COPD), 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2006). 


FINDINGS OF FACT

1.  A low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a low back disability otherwise related to such 
service.  

2.  The veteran does not have a right leg disorder related to 
service or to a service-connected disability.

3.  The veteran does not have a left leg disorder related to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A right leg disorder was not incurred in or aggravated by 
the veteran's active duty service, nor is a right leg 
disorder proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  A left leg disorder was not incurred in or aggravated by 
the veteran's active duty service, nor is a left leg disorder 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In an April 2004 VCAA letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
notes that the veteran claims that was treated for back 
problems and underwent back surgery at the Portland VA 
Medical Center (VAMC) between 1963 and 1964.  A July 2004 
from the Portland VAMC indicated that it did not have the 
veteran's records.  Thus a further search for these records 
would be futile.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2004, which was prior to the 
August 2004 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish disability ratings or effective dates for issues on 
appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
the evidence against the claims, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Court has consistently stated that 
"temporary or intermittent flare-ups ... of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation ...' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

The veteran's July 1944 entrance examination evaluated the 
veteran's spine as normal, but revealed that he had fractured 
his right clavicle, humerus and cervical vertebra, and the 
accompanying medical history noted he had deviation of spine 
to the left, lordosis (distal end of the collar bone 
fractured).  Nevertheless, his service medical records are 
negative for any back or leg disorders.  The veteran claims 
that he injured his back in service in June 1945 when a 
typhoon hit his ship and he submitted statements from 3 
fellow servicemen who stated that they witnessed his back 
injury.  Nonetheless, the veteran's service medical records, 
including his May 1946 separation examination, do not 
indicate treatment for any back injury nor do they reveal 
treatment for any leg problems.  

The veteran states that in 1963 he fell, his legs were 
paralyzed and he eventually underwent surgery.  As mentioned 
earlier, the veteran contends that he underwent back surgery 
in the 1960s at the Portland VAMC, however the records cannot 
be obtained.  VA medical records from the 1990s to 2000s 
indicate the veteran had back surgery in the 1950s but it is 
unclear for what.  These more recent VA records, to include a 
November 2003 entry, show a diagnosis of degenerative joint 
disease and indicate the veteran uses a cane when ambulating, 
however they do not relate any current low back disorder or 
disabilities of either leg to service.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that any low back, 
right or left leg disorders are related to service.  The 
veteran's separation examination does not indicate such 
disabilities.  The Board finds it significant that competent 
medical professionals during the time of the examination did 
not indicate any abnormalities.  There is no indication that 
the veteran received treatment for his back or legs during 
service, and there is nothing in the service medical records 
suggesting that there were disorders of the low back and 
legs.  Furthermore, post service medical records do not 
relate any current low back, right or left leg disorders to 
service.  Any reference to service is merely history as 
related by the veteran.  It appears from the lack of 
documentation of subsequent complaints or treatment during 
service that any back injury was acute in nature and that it 
resolved without leaving residual disability.  The Board is 
led to the conclusion that there is a preponderance of 
evidence against a finding that the veteran has low back, 
right and left leg disabilities related to service.  It 
follows that since service connection for a low back disorder 
is being denied, the veteran's claim for service connection 
for right and left leg disorders as secondary to a back 
disorder must also be denied.  

In making this determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a low back disorder is 
denied.  Entitlement to service connection for right leg 
disorder, to include as secondary to back disorder is denied.  
Entitlement to service connection for left leg disorder, to 
include as secondary to back disorder, is denied.  To this 
extent the appeal is denied.  


REMAND

The veteran's service medical records show that he was 
treated for scarlet fever during service in October 1944.  
The veteran is claiming service connection for residuals of 
scarlet fever, to include bilateral hearing loss, bilateral 
eye disorders and COPD.  A July 2005 letter from a 
Physician's Assistant at the Sunshine Community Health Center 
indicated that the veteran's extensive history of ear, eye, 
lung and heart problems could well have been caused by his 
scarlet fever.  The veteran's examination revealed he had 
considerable scarring in both eardrums and lungs, pupils were 
unreactive and he had a systolic heart murmur.  Under the 
circumstances of this case, a VA examination is necessary to 
determine whether the veteran currently has residuals from 
his in-service scarlet fever.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal and the case is being remanded, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
    
2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
bilateral hearing loss, bilateral eye 
disorder and COPD.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported, to include an 
audiological evaluation with audiometric 
studies to ascertain whether the veteran 
now has bilateral hearing loss disability 
as defined in 38 C.F.R. § 3.385.  After 
reviewing the claims file (to specifically 
include service medical records) and 
examining the veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
bilateral hearing loss, bilateral eye 
disorder and COPD are related to service 
and to the veteran's scarlet fever 
suffered in service.  The examiner also 
should specify any other current residuals 
the veteran has due to his in-service 
scarlet fever.  A detailed rationale for 
all opinions expressed should be 
furnished.
    
3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


